Kupferman, J. (concurring)..
While I am in accord with Judge Steuer’s opinion, I believe two points should be emphasized.
Counsel for the plaintiff acted in complete good faith and did not hire Mr. Turkewitz until permission had been obtained by the moving defendant’s insurance company.
Further, Mr. Turkewitz was hired for reasons having nothing to do with the pending litigation, so that there can be no implication of improper motive.
Nonetheless, the attorney-client relationship requires that the client who is the defendant, make the determination and not the insurance company, and the attorney is not merely a gladiator who simply has a sword and shield and will travel. (See, in general, Consolidated Theatres v. Warner Bros. Circuit Mgt. Corp., 216 F. 2d 920 [2d Cir., 1954]; Richardson v. Hamilton Int. Corp.) 469 F. 2d 1382 [3d Cir., 1972]; Emle Ind. Inc. v. Patentex, Inc., 478 F. 2d 562 [2d Cir., 1973]; American Can Co. v. Citrus Feed Co., 436 F. 2d 1125, 1128 [5th Cir., 1971]; cf. Code of Professional Responsibility, canon 4 (formerly in substance canon 6 of the Code of Professional Ethics); see, also, EC 5-19, DR 5-105(C). More specifically, see Edelman v. Levy, 42 A D 2d 758 [2d Dept., 1973].)